Citation Nr: 1436077	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-26 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.

2.  Entitlement to a total disability rating for individual unemployability due to a service-connected right knee disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO granted service connection for osteoarthritis of the right knee and assigned an initial 10 percent rating, effective August 31, 2006.  In September 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for osteoarthritis of the right knee.  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In October 2012, the Board remanded the Veteran's claim for an initial rating in excess of 10 percent for osteoarthritis of the right knee to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence and a new VA examination.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a May 2013 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In December 2013, the Board again remanded the claim to the RO, via the AMC, to complete the previously-requested development.  After accomplishing further action, the AMC again denied the claim (as reflected in a June 2014 SSOC) and returned the matter on appeal to the Board for further appellate consideration.


Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for a right knee disability, the Board has characterized the appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As explained in further detail below, a review of the record shows that the Veteran has been unemployed throughout the appeal period, which he indicates is due, primarily, to his service-connected right knee disability.  As such, the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to the Veteran's service-connected right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that this appeal is now being processed using Veterans Benefits Management System (VBMS) paperless claims processing.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of the electronic records.

The Board's decision on the claim for higher rating for right knee disability is set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the August 31, 2006, effective date of the award of service connection, the Veteran's osteoarthritis of the right knee has resulted in pain, reduced range of flexion to, at worst, 45 degrees (43 degrees when considering functional impairment due to pain) and full extension; there have been no findings of right knee impairment warranting evaluation under a different, or additional, diagnostic code.

3.  The applicable schedular criteria are adequate to rate the Veteran's right knee disability at all points pertinent to this appeal.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, September 2006 and April 2007 pre-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

After the award of service connection and the Veteran's disagreement with the initial rating assigned, no notice letter specific to the downstream higher initial rating issue was provided; however, none was required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Moreover, on these facts, the Veteran is not prejudiced by the  absence of  any such notice.  As indicated, appropriate notice was previously provided in connection with the claim for service connection.  Moreover, the June 2008 SOC set forth the applicable rating criteria (the timing and form of which suffices, in part, for Dingess/Hartman).  Thereafter, the Veteran was afforded opportunity to respond, and SSOCs issued in May 2013 and June 2014 reflect readjudication of the claim.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists primarily of the reports of VA examinations conducted in February 2007, May 2008, August 2011, April 2013, and March 2014.  Also of record and considered in connection with the appeal are various written statements.  Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim on appeal.  The Board finds that no additional RO action to further develop the record in connection with the claim on appeal, prior to appellate consideration, is required.

In June 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2012 hearing, the undersigned noted the issue on appeal.  Information was solicited regarding the current severity of the Veteran's right knee disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the submission of specific evidence was not suggested, the hearing discussion revealed the need for further development as directed in October 2012 and December 2013 remands.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing is legally sufficient.

As noted above, the Board sought further development of the claim in December 2013.  The RO/AMC was directed to arrange for the Veteran to undergo VA examination, obtain VA treatment records, and obtain records from the Social Security Administration (SSA).  The record shows that the RO/AMC obtained all requested records.  Further, the Veteran underwent VA examination in March 2014.  The Board requested that the VA examiner conduct range of motion tests, address functional loss and flare-ups, indicate whether the Veteran has degenerative joint disease, and indicate whether the Veteran has instability of the right knee.  The March 2014 VA examination report demonstrates that the VA examiner did what was requested.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved-here, Diagnostic Codes 5260 and 5261.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Under DC 5260, a 10 percent is warranted where flexion is limited to 45 degrees.  A rating of 20 percent is warranted where flexion is limited to 30 degrees and a rating of 30 percent is warranted were flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, a 10 percent rating is warranted where extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  A rating of 30 percent is warranted where extension is limited to 20 degrees while a 40 percent rating is warranted where extension is limited to 30 degrees.  A 50 percent is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.  

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and 5261 may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

VA's General Counsel has also held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

November 2006 VA treatment records show that the Veteran had full range of motion in his right knee.  There was no effusion, deformity, or atrophy.  The Veteran complained of pain and was noted to walk with a limp.

In February 2007, the Veteran underwent VA in connection with his claim for service connection for osteoarthritis of the right knee.  He reported that he had arthroscopic surgery on the knee in 1988.  He stated that he has pain, swelling, weakness, stiffness, and locking of the knee.  The examiner noted that the Veteran was prescribed a knee brace, which he wore at all times.  His functional impairment was that he stopped playing sports because of his knee.  The Veteran reported that he cannot bend, kneel, or crawl without pain and he had to change his job as a plumber several times.  There was diffuse tenderness around the anterior medial and posterior aspect of the knee.  However, there were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement.  Range of motion testing revealed flexion limited to 110 degrees with objective evidence of pain beginning at that point.  Extension ended at negative five degrees.  The examiner noted that after repetitive use the joint function was additionally limited by pain, but not limited by fatigue, weakness, lack of endurance, or incoordination.  Pain additionally limited the joint function by five degrees.  The examiner noted that x-rays revealed degenerative arthritic changes.  

The Veteran underwent VA examination in May 2008.  He reported experiencing weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, and fatigability.  As to his functional impairment, the Veteran reported that he could not stand, walk, or bend his right knee for any length of time.  Physical examination revealed weakness, tenderness, and guarding of movement.  There were no signs of edema, effusion, redness, heat, or subluxation.  There was crepitus, but no genu recurvatum or locking pain.  Range of motion testing revealed flexion limited to 45 degrees, with objective evidence of pain beginning at 45 degrees.  Extension ended at negative 10 degrees.  The examiner noted that, following repetitive use, the joint function was additionally limited by pain, weakness, lack of endurance, and pain.  The examiner noted that these symptoms limited the joint function by an additional two degrees.  

The Veteran underwent VA examination in August 2011.  He reported experiencing flare-ups as often as seven times per week, each lasting for 24 hours.  He reported that he experienced pain and limitation of motion during flare-ups.  Range of motion testing revealed flexion limited to 110 degrees with objective evidence of pain beginning at 110 degrees.  Extension ended at 0 degrees and there was no objective evidence of pain.  Repetitive range of motion was possible and there were no additional degrees of limitation.  The examiner stated that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Stability tests were all within normal limits for the right knee.

A January 2013 VA treatment record reflects that the Veteran complained of right knee pain.  He had degenerative joint disease (DJD) and meniscal tears on MRI.

April 2013 VA treatment notes show that the Veteran was scheduled for an arthroscopy on his right knee, which was canceled because he did not have any mechanical symptoms and only complained of an arthritic-type pain.

The Veteran was afforded a VA examination in April 2013.  He reported that he experienced flare-ups.  He stated that he experienced daily pain in his right knee brought on by weight-bearing activities walking and standing.  He used a brace for support.  Range of motion testing revealed flexion limited to 130 degrees with objective evidence of painful motion beginning at 90 degrees.  Extension ended at 0 degrees with no objective evidence of painful motion.  After repetitive motion, there was no change in flexion or extension.  As for functional loss, the examiner noted that the Veteran had pain on movement of the right knee.  The Veteran also experienced tenderness or pain to palpation of the right knee.  His muscle strength was normal and his joint stability was normal.  The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted that the Veteran had a meniscal tear, but did not specify whether the Veteran had any residuals of such tear.  The Veteran has not had a total knee replacement.  The examiner noted that the Veteran had a scar related to his knee condition, but the scar was not painful and/or unstable, and was not greater than 39 square cm.  The Veteran reported regular use of a knee brace.  The examiner stated that osteoarthritis was confirmed by imaging studies but there was no x-ray evidence of patellar subluxation.  The examiner stated that the Veteran's knee condition did not impact his ability to work.

On the most recent VA examination in March 2014, the examiner noted that the Veteran has chondromalacia patella and DJD/osteoarthritis.  The examiner indicated that there were no changes in symptomatology since the Veteran's last examination in April 2013.  The Veteran reported a feeling of instability in the right knee with chronic pain and swelling.  Range of motion testing revealed right knee flexion limited to 130 degrees with objective evidence of painful motion beginning at 90 degrees.  Extension ended at 0 degrees and there was no objective evidence of painful motion.  After repetitive use testing, right knee flexion ended at 125 degrees and extension ended at 0 degrees.  The examiner noted that the Veteran had functional loss, impairment, or additional limitation of range of motion of the knee and lower leg after repetitive use.  She indicated that the Veteran had less movement than normal, pain on movement, swelling, and there was interference with sitting, standing, and weight-bearing.  The Veteran had tenderness or pain to palpation in the right knee.  Muscle strength testing and joint stability tests were normal.  There was no history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had a meniscal condition and his current residuals included chronic swelling and popping.  The examiner noted that the Veteran's knee condition would impact his ability to work as he "would be unable to perform labor type of employment and should avoid climbing, kneeling, squatting and heavy lifting."  The examiner noted that the Veteran did not experience flare-ups, so no change in functioning would be expected.  She noted that "[a]ll joints, including healthy joints, can lead to fatigue with repetitive use that would force an individual to discontinue the activity until rested."  

The Veteran has also reported that he takes two to three Vicodin per day for his right knee and right hand pain.

Considering the applicable rating criteria in light of the evidence summarized above, the Board finds that, with regard to limitation of motion under DCs 5260 and/or 5261, the evidence shows that the Veteran's service-connected right knee disability has been manifested by full extension to zero degrees and flexion to, at worst, 45 degrees (43 degrees when considering functional loss due to pain).  See  May 2008 VA examination.  These findings support a 10 percent rating under DC 5260.  A 20 percent rating is not warranted under DC 5260 unless flexion is limited to 30 degrees.  Thus, no higher rating is assignable.

As noted, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  However, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, the Board recognizes that during each VA examination, the Veteran reported right knee pain and that objective evidence of pain was found on range of motion testing.  Nonetheless, given the extent of right knee motion demonstrated by the Veteran at his VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 30 degrees or less or any loss of extension, even after taking reported pain into consideration.

In light of the above, and even after taking in to account the additional manifestations on flare-ups/repetitive use, to include fatigability, less movement than normal, pain on movement, swelling, and interference with sitting, standing, and weight-bearing, the Board finds that a disability rating in excess of 10 percent for right knee on the basis of limited motion is not warranted.

The Board also finds that no other diagnostic code provides a basis for any higher rating for the right knee.  While, as indicated above, separate ratings may be assignable for limited motion and instability, the record does not reflect instability of any appreciable degree and there is no objective findings of instability or subluxation in the right knee.  As such, an alternative, or additional, rating under Diagnostic Code 5257 is not warranted.  Moreover, the post-service x-ray reports, treatment notes, and VA examination reports simply do not reflect objective findings of ankylosis in the right knee, or any suggestion that the Veteran effectively experiences ankylosis of the right knee.  As such, a higher rating cannot be assigned on the basis of ankylosis under DC 5256.  There also are no medical findings of  dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum; as such, a higher rating cannot be assigned under DCs 5258, 5259, 5262, or 5261, respectively.  See 38 C.F.R. 4.71a.

Further, the right knee is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of VA's rating schedule.  To this end, the April 2013 examiner found that the Veteran's scarring was not painful or unstable or involve an area measuring greater than 39 square centimeters.  As such, there is no basis for assignment of a separate, compensable rating for scarring the right knee under the pertinent diagnostic codes for rating skin disabilities set forth at 38 C.F.R. § 4.118. 

In assessing the severity of the Veteran's right knee disability, the Board has considered the Veteran's assertions regarding his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher or a separate rating require clinical findings that are within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher or a separate rating for the Veteran's right knee disability pursuant to any applicable criteria at any point pertinent to this appeal.

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id. If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id. 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology.  As discussed above, the Veteran's predominant subjective and objective orthopedic symptoms include pain and impact his range of motion, his ability to use the stairs or kneel or stand or walk for any length of time and pain.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right knee disability, pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for osteoarthritis of the right knee is denied.


REMAND

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, as explained above, the rating for the Veteran's right knee disability remains at 10 percent; as such, the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU due to the right knee disability are not met.   However, a TDIU, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities pursuant to 38 C.F.R. § 4.16(b).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

March 2006 VA treatment notes indicate that the Veteran lost his last job as a plumber because of his knee problems.  In correspondence dated in July 2006, the Veteran stated that he could no longer work as a plumber due to his knee disability.  The Board notes that the Veteran was granted SSA disability benefits in July 2009.  The grant was primarily based on the Veteran's arthropathies, including a right knee and right hand disability.  Furthermore, the March 2014 VA examiner noted that the Veteran's knee condition would impact his ability to work as he "would be unable to perform labor type of employment and should avoid climbing, kneeling, squatting and heavy lifting."  The Board finds that this evidence appears to reasonably raise matter of the Veteran's entitlement to a TDIU as a component of the claim for a higher rating.  See Rice, 22 Vet. App. at 447.

Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU due to his right knee disability, and after completing the action pertinent to such claim, the AOJ should adjudicate the matter of the Veteran's entitlement to a TDIU due to a right knee disability, in the first instance, to avoid prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To ensure that all due process requirements are met, the AOJ should give the Veteran an opportunity to present information and/or evidence pertinent to the claim for a TDIU due to a right knee disability, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should provide notice to the Veteran of what is need to support a claim for a TDIU due to a right knee disability. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to his service-connected right knee disability.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. 

In the letter, explain what is needed to support a claim for a TDIU due to a right knee disability, to include on an extra-schedular basis.  Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a TDIU due to a right knee disability in light of all pertinent evidence and legal authority (to include 38 C.F.R. § 4.16(b)). 

5.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


